tcmemo_2006_198 united_states tax_court oren l benton petitioner v commissioner of internal revenue respondent docket no filed date oren l benton pro_se frederick j lockhart jr and john a weeda for respondent supplemental memorandum opinion gerber judge respondent determined deficiencies in petitioner’s federal income taxes an addition_to_tax and this opinion supplements a previously released opinion 122_tc_353 penalties for the short tax_year of february through date and the tax years and as follows accuracy-related addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure big_number - big_number big_number dollar_figure big_number - dollar_figure pursuant to sec_1398 petitioner elected to terminate his tax_year as of the bankruptcy commencement_date date the deficiency is with respect to the short tax_year of feb through date all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in a prior opinion concerning respondent’s motion for partial summary_judgment we considered certain legal questions that affected petitioner’s ability to apply on his tax returns unused net operating losses nols from his bankruptcy proceeding see 122_tc_353 benton i among other things in benton i we held that the termination of petitioner’s chapter bankruptcy proceeding for purposes of sec_1398 occurred on date upon confirmation of the plan and discharge of the debtor and generally nols not used or absorbed by his bankruptcy_estate may be applied by petitioner against his income for his tax years in issue to the extent allowed under sec_172 and the regulations thereunder benton v commissioner supra pincite n this matter is currently before the court on petitioner’s motion for summary_judgment see rule the issues presented for our consideration are whether petitioner may carry certain nols from his bankruptcy_estate to his and tax years the amount of the nol carryovers available to carry over to those years and whether the amount of the nol carryovers available to petitioner for his and tax years is sufficient to eliminate the deficiency addition_to_tax and or penalty respondent determined for each of those years background petitioner resided in oto iowa at the time his petition was filed in this proceeding on date petitioner filed a voluntary petition with the u s bankruptcy court for the district of colorado under chapter of the bankruptcy code concurrently four related bankruptcy petitions were filed for business entities controlled by petitioner an additional entity controlled by petitioner filed a petition under chapter during the six bankruptcy cases were administered as a group a separate bankruptcy_estate was established for each entity including the oren l benton bankruptcy_estate benton estate and the nuexco trading corp bankruptcy_estate ntc bankruptcy_estate as of the date of each petition the entity’s assets became assets of its bankruptcy_estate pursuant to sec_1398 petitioner elected to terminate his tax_year as of date a separate federal_income_tax return was filed for petitioner’s short tax_year february through date among the assets that made up the benton estate were petitioner’s interests in three entities that were involved in the operation and ownership of the colorado rockies national league baseball franchise the three interests included a limited_partnership_interest in the colorado baseball club limited_partnership cbclp which was the owner of the national league franchise in addition colorado baseball management inc cbm was a corporation entitled to a percentage of the gross revenues of cbclp lastly colorado baseball inc cbi was the managing general_partner in cbclp a settlement agreement was entered into during date by petitioner beverly a benton petitioner’s wife oren l benton as the debtor in possession of the benton estate the ntc bankruptcy_estate and the internal_revenue_service that settlement agreement incorporated by reference a date letter offer from petitioner mrs benton the benton estate and the ntc bankruptcy_estate to the u s department of justice doj and doj’s date letter of acceptance of that offer as pertinent to this controversy the settlement agreement provided that amount of carryforward of suspended passive_activity_losses into the benton estate oren l benton petitioner shall be allowed a passive_activity_loss carryforward under sec_469 of the internal_revenue_code in the amount of eighty four million dollars dollar_figure from his pre-petition income_tax periods ending on or before date this suspended passive_activity_loss carryforward is an attribute of oren l benton which passed to the benton bankruptcy_estate on the bankruptcy petition date pursuant to sec_1398 deemed disposition of passive activities all passive activities identified by the irs in its rars or by benton in their tax returns will be deemed disposed of in a taxable transaction on the effective date of the pending liquidation plan_of_reorganization for the benton estate when the passive_activity assets are transferred into a liquidation_trust either the benton estate or the liquidating_trust shall pay any federal_income_tax which may result from this transaction net operating losses under sec_172 oren benton shall not be allowed any net operating losses under sec_172 arising in any taxable_period on or before the date bankruptcy petition date which might be carried forward to any_tax period of the benton estate no net operating losses under sec_172 generated by the benton estate or the bankruptcy estates of the other debtors in the jointly administered bankruptcy cases shall be carried backward to any pre-petition income_tax period of oren benton or except for losses identified in paragraph forward to any post confirmation income_tax period of oren benton a second amended plan_of_reorganization the plan dated date for petitioner and his related bankruptcy estates was to be effective on date until the date confirmation of the plan petitioner served as the debtor in possession among other things the plan provided that on date most of the various bankruptcy estates’ assets would be transferred into a liquidating_trust to be administered for the benefit of creditors by a trustee the trustee was responsible for all tax matters relating to the estates subject_to the supervision of an oversight committee the creditors agreed in the plan that the tax_attributes would go to the debtor petitioner upon confirmation of the plan the plan also provided that the interest in cbclp was to be transferred to the ntc bankruptcy_estate and the cbm and cbi interests were to remain in the benton estate the motivation for not transferring these assets to the liquidating_trust was to maintain the s_corporation status of cbm and cbi this limited exception to the general transfer of assets to the liquidating_trust was approved by the benton estate's creditors and promoted by all s_corporation shareholders the s_corporation shareholders were concerned about whether the transfer of an interest in an s_corporation into a bankruptcy liquidating_trust would result in the termination of s_corporation status their concern was focused on the question of whether a liquidating_trust and or liquidating trustee would be a qualified_shareholder of an s_corporation the benton estate retained bare_legal_title to the interests in cbi and cbm with no rights of ownership the plan included certain terms which in effect made the benton estate a mere nominee on date the first day following the effective date of the plan petitioner was discharged under the provisions of bankruptcy code section d from any debt that arose before confirmation and he was relieved of his status as debtor-in-possession on his federal_income_tax return petitioner claimed approximately dollar_figure million in nols which he maintained had been generated by the benton estate his bankruptcy_estate in accordance with paragraphs and of the above settlement agreement and had not been used by the benton estate petitioner contends that the nols were derived from the benton estate as of date the effective date of the confirmed plan during date petitioner filed a form 1040x amended u s individual_income_tax_return for the short tax_year 122_tc_353 benton i contained the statement that the approximately dollar_figure million in nols petitioner claimed had arisen before the commencement of the bankruptcy proceeding the parties’ current disagreement reveals that respondent may have misinterpreted our statement in benton i the dollar_figure million in nols are derivative of the dollar_figure million in suspended passive losses petitioner incurred before commencement of the bankruptcy proceeding the suspended passive losses became nols by operation of law upon the disposition of the entire_interest in the activity that gave rise to the suspended passive losses that conversion to nols occurred during the bankruptcy proceeding therefore the dollar_figure million in nols petitioner claimed did not arise before the bankruptcy ie did not arise before date and were not prebankruptcy nols of petitioner and the calendar_year attempting to use nols initially reported on his return during date petitioner filed amended returns containing increased claims for nols of dollar_figure million in his petition in this case petitioner alleged that he is entitled to dollar_figure million in nols and dollar_figure million in capital losses from years before and after the commencement of the bankruptcy proceeding i summary_judgment discussion petitioner moved for summary_judgment with respect to the availability of certain nols from the benton estate to be applied in computing his and tax_liabilities summary_judgment is intended to expedite litigation and avoid unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted if there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 100_tc_32 85_tc_812 a partial summary adjudication is appropriate if one or more but not all issues in the case are susceptible of summary disposition see rule b 111_tc_315 some aspects of the nol issues are ripe for disposition by means of partial summary_judgment however genuine issues of material fact exist with respect to other aspects of the nol issues ii the controversy--generally in benton v commissioner t c pincite we held that the termination of petitioner’s chapter bankruptcy proceeding for purposes of sec_1398 occurred on date upon confirmation of the plan and discharge of the debtor and generally petitioner may use nols from the benton estate with respect to his separate tax years beginning with the year his bankruptcy proceeding commenced to the extent allowed under sec_172 and the regulations benton i did not decide certain factual details pertaining to the amounts or sources of the losses or to the mechanics of the application of the losses under sec_172 accordingly benton i did not fully resolve the parties’ disputes concerning the existence and amounts of any nols from the benton estate to which petitioner may have succeeded and which he may have had available for use in his and tax years see schaefer v commissioner tcmemo_1998_163 affd without published opinion 188_f3d_514 9th cir leavell v commissioner tcmemo_1996_117 iii the net operating losses available to petitioner petitioner in his summary_judgment motion in benton i contended that he had succeeded to prebankruptcy nols in an amount not less than dollar_figure million and nols generated by the benton estate in an amount not less than dollar_figure million petitioner now acknowledges that the alleged dollar_figure million in prebankruptcy nols is unallowable for his and tax years under paragraph of the settlement agreement the first sentence of paragraph provides that petitioner would not be allowed any net operating losses under sec_172 that arose in taxable periods before the bankruptcy petition date which might be carried forward to any taxable_period of the benton estate petitioner continues to contend however that any nols attributable to the dollar_figure million in suspended passive_activity_losses are not prebankruptcy nols that would be covered under the first sentence of paragraph of the settlement agreement according to petitioner nothing in the settlement agreement prohibits nols generated by the benton estate to the extent not used by the benton estate and to the extent petitioner succeeds to them from being carried to and used by him for his and tax years he maintains that approximately dollar_figure million in nols attributable to the dollar_figure million in suspended passive_activity_losses is available to be carried to his and tax years so as to offset entirely all taxable_income adjustments for those years made by respondent in the notice_of_deficiency petitioner also contends that respondent failed to determine the benton estate’s correct taxable_income for its tax years ended date date and date in particular petitioner contends that respondent failed to analyze and properly compute the benton estate’s tax_attributes to which petitioner would succeed including nols attributable to the suspended passive_activity_losses capital losses and any other losses not used by that estate conversely respondent contends that to the extent any of the dollar_figure million of nols derived from suspended passive_activity_losses is substantiated they are prebankruptcy nols of petitioner which paragraph of the settlement agreement specifically limits to petitioner’s postconfirmation and later use and are not available for petitioner’s and tax years in that regard respondent relies upon a finding in benton v commissioner t c pincite that nols attributable to the dollar_figure million in suspended passive_activity_losses had arisen before the commencement of the bankruptcy we note that irrespective of the operation of the tax and bankruptcy laws respondent’s position is inconsistent with the settlement agreement finally respondent asserts that petitioner bears the burden of establishing the existence and amounts of nols available for use for his and tax years and that genuine issues of material fact remain concerning many of those matters respondent does acknowledge however that the appeals officer during consideration of the benton estate’s date date date and date tax years found that the benton estate had more than dollar_figure million in nols available to carry over to its post-1999 tax years in that regard respondent concedes that for purposes of applying this court’s benton i opinion and without prejudice to respondent’s appeal rights in this case petitioner succeeded to and has available for use in the tax years before the court at least dollar_figure million in nols respondent further acknowledges that applying the conceded nols to petitioner’s and tax years results in a reduction to zero of revised taxable_income determined in the notice_of_deficiency for petitioner’s and tax years and elimination of the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 determined for petitioner’s tax_year respondent argues that even though the carryback of nols eliminates the and income_tax deficiencies the nols do not eliminate petitioner’s liability for the sec_6662 accuracy-related_penalty for those years see on this point blanton coal co v commissioner tcmemo_1984_397 and cases cited therein we agree with petitioner that any nols attributable to the dollar_figure million in suspended passive losses are not prebankruptcy nols of petitioner an analysis of the statutes and the parties’ agreement in the bankruptcy proceeding reveals that the net operating losses did not exist before the bankruptcy to the extent that our statement in benton i that the nols had arisen before the commencement of the bankruptcy benton v commissioner t c pincite could be interrupted otherwise it is incorrect the dollar_figure million in suspended passive losses became allowable upon the benton estate’s transfer of its interest in the passive activities to the liquidating_trust in addition under paragraph of the parties’ bankruptcy settlement agreement the dollar_figure million in suspended passive_activity_losses was a tax as we observed in blanton coal co v commissioner tcmemo_1984_397 in computing various additions to tax and or penalties longstanding caselaw would permit the reduction of additions and penalties by nols attributable to carryforward deductions but not by those attributable to carryback deductions in benton i we decided a legal question on the basis of parties’ representations of the underlying facts in their motions for summary_judgment the outcome of the legal question in benton i did not depend on factual findings made by the court in the setting of a motion for summary_judgment the facts are not found the parties’ stated facts are interpreted by the court in a manner most favorable to the party opposing summary_judgment see 100_tc_32 attribute of petitioner that passed to the benton estate at the time of the bankruptcy petition see sec_469 sec_1398 by statutory definition a passive_activity_deduction does not include a loss or deduction that is carried to the taxable_year under sec_172 see sec_469 and b cf sec_1 2t d ix temporary income_tax regs fed reg date referring to and incorporating rules found in sec_1_469-2 income_tax regs in general when a taxpayer disposes of an entire_interest in a passive_activity to an unrelated_person in a fully taxable transaction all passive losses from the activity both suspended and current are deductible from the taxpayer’s income whether passive or nonpassive the loss available upon that type of disposition is no longer treated as passive to the extent of any loss from the activity for the tax_year including any losses suspended in prior years over any net_income or gain for the tax_year from all other passive activities determined after application of any losses suspended in prior years sec_469 hence only upon the benton estate’s transfer of its interest in a passive_activity to the liquidating trustee--a transfer deemed a taxable disposition by reason of the settlement--would any suspended passive loss from that activity pursuant to sec_469 qualify as a generally deductible nonpassive loss id sec_1_469-2t temporary income_tax regs fed reg date therefore any nols generated by the benton estate’s suspended passive_activity_losses arose during the administration of the estate in bankruptcy when the passive_activity assets were transferred into the liquidation_trust and would not have been prebankruptcy nols of petitioner respondent contends that paragraph of the settlement agreement prohibits petitioner from using nols attributable to the dollar_figure million in suspended passive losses the prohibition of that section concerns sec_172 nols arising in any taxable_period on or before the bankruptcy petition date as explained above the sec_172 nols attributable to the dollar_figure million in suspended passive losses did not arise before the bankruptcy petition therefore any such nols to the extent not used by the benton estate became available to petitioner upon the estate’s termination and may be used in petitioner’s and tax years we hold that petitioner may apply those nols to which he succeeded under sec_1398 to his the first sentence of par provided oren benton shall not be allowed any net operating losses under sec_172 arising in any taxable_period on or before the date bankruptcy petition date which may be carried forward to any_tax period of the benton estate and tax years in accord with the provisions of sec_172 benton v commissioner t c pincite as previously indicated respondent concedes that petitioner succeeded to and has available for use in his and tax years at least dollar_figure million in nols generated by the benton estate respondent acknowledges that petitioner’s application and use of that dollar_figure million in nols would reduce to zero all income adjustments for petitioner’s and tax years determined by respondent in the notice_of_deficiency and eliminate the sec_6651 addition_to_tax and sec_6662 penalty determined for petitioner’s year respondent however argues that petitioner may not carry back the nols to eliminate any liability for the accuracy-related_penalties under sec_6662 for and it is well established that in computing additions to tax and or penalties an nol carryforward deduction may result in the reduction or elimination of additions and or penalties conversely an nol_carryback deduction does not result in the reduction or elimination of such additions and or penalties see eg 26_tc_913 denying the use of an nol_carryback deduction to reduce an as discussed more fully infra a number of issues of material fact remain in dispute between the parties concerning the amount of nols generated by the benton estate to which petitioner succeeded addition_to_tax for failure_to_file and addition_to_tax for substantial underestimation of estimated_tax 21_tc_191 denying the use of an nol_carryback deduction to reduce an addition_to_tax for fraud affd 216_f2d_693 1st cir c v l corp v 17_tc_812 denying the use of an nol_carryback deduction to reduce a delinquency penalty pusser v commissioner a memorandum opinion of this court dated date denying the use of an nol_carryback deduction to reduce a negligence_penalty accordingly the dollar_figure million conceded by respondent as available to be carried back to petitioner’s and tax years will not result in the reduction or elimination of petitioner’s sec_6662 penalty see generally discussion in blanton coal co v commissioner tcmemo_1984_ petitioner asserts that the amount of nols generated by the benton estate to which he succeeded is far greater than the dollar_figure million respondent conceded the parties disagree about the amount of nols available to petitioner from the benton estate see schaefer v commissioner tcmemo_1998_163 leavell v commissioner tcmemo_1996_117 these matters involve a genuine issue of material fact for which the use of summary_judgment is inappropriate upon a careful review of the record and analyzing factual inferences in a manner most favorable to the party opposing summary_judgment we conclude that genuine issues of material fact exist with respect to the computation of the amount of nols available for petitioner’s and tax years see dahlstrom v commissioner t c pincite accordingly summary_judgment is inappropriate with respect to the remaining questions presented in petitioner’s summary_judgment motion an appropriate order will be issued
